DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, recites “a low phosphorus plating layer that is laminated on the base material” then lines 5-7 discloses a base plating layer that is laminated between the base material and the low phosphorus plating layer which is indefinite because it is unclear how the low phosphorus plating layer can be laminated on the base material when the base plating layer is between the base material and the low phosphorus 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tevaarwerk (US 5,385,408) in view of P. Budininkas (US 3,077,285).
Regarding claim 1, Tevaarwerk discloses a shaft member (12) comprising:
a base material (the material of 12) having a shaft shape (see the shape of 12 in Figure 1) and made of steel (high carbon steel; Column 4 / Lines 58-60).
Tevaarwerk does not disclose a low phosphorus plating layer that is laminated on the base material, that includes phosphorus, and in which a phosphorus content is 4.5 mass% or less; and
a base plating layer that is formed as an electrolytic nickel phosphorus plating layer or a high phosphorus plating layer laminated between the base material and the low phosphorus plating layer.
P. Budininkas teaches a low phosphorus plating layer (31) that is located on base material (the material of 10), that includes phosphorus, and in which a phosphorus 
a base plating layer (22) that is formed as an electrolytic nickel phosphorus plating layer (21 is made of nickel and phosphorus) or a high phosphorus plating layer located between the base material and the low phosphorus plating layer for the purpose of providing a layer structure that has corrosion resistance properties thus aiding in increasing the longevity of the article that the layer structure is located on (Column 3 / Lines 30-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft member of Tevaarwerk to have a low phosphorus plating layer that is laminated on the base material, that includes phosphorus, and in which a phosphorus content is 4.5 mass% or less, and to have a base plating layer that is formed as an electrolytic nickel phosphorus plating layer or a high phosphorus plating layer laminated between the base material and the low phosphorus plating layer for the purpose of providing a layer structure that has corrosion resistance properties thus aiding in increasing the longevity of the article that the layer structure is located on, as taught by P. Budininkas.
Tevaarwerk in view of P. Budininkas does not disclose that the low phosphorus plating layer is laminated on the base material, and that the base playing layer is laminated onto the base material.
One of ordinary skill in the art would recognize that the low phosphorus playing layer and the base plating layer may be made by any known method of manufacture which achieves the desired operational characteristics.

[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  
Regarding claim 2, Tevaarwerk discloses that the base material is high carbon steel or high carbon alloy steel (high carbon steel; Column 4 / Lines 58-60).
Regarding claim 3, Tevaarwerk discloses that a carbon content of the high carbon steel or high carbon alloy steel is set to be 0.85 to 1.10 mass% (1% as disclosed in Column 4 / Lines 58-60).
.
Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soejima et al. (JP 54-145335 A) discloses an iron steel or nonferrous metal molding that is coated with an alloy containing 96 to 80 wt% Nicket and/or Cobalt and 4 to 20 wt% Phosphorus.
Fukuda et al. (JP 10-339317 A) discloses a shaft member (1, 2) made of steel that has a nickel-phosphorus plating layer (4) located on an outer surface of the shaft member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656